865 F.2d 268
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.ATTERTON PAINTING & CONSTRUCTION, INC., Appellant,v.The UNITED STATES, Appellee.
No. 88-1365.
United States Court of Appeals, Federal Circuit.
Dec. 15, 1988.Rehearing Denied Jan. 25, 1989.Suggestion for Rehearing In Banc Declined Feb. 6, 1989.

Before RICH, MAYER and MICHEL, Circuit Judges.
PER CURIAM.


1
The decision of the Armed Services Board of Contract Appeals (Board) in ASBCA docket No. 31471, affirming the contracting officer's termination for default of Atterton Painting's right to proceed with contract performance, is affirmed on the basis of the opinion of the Board.